Citation Nr: 0633311	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-34 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted from February 6, 2002, for post-
traumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for PTSD with an evaluation of 30 percent 
disability, effective February 6, 2002.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies. 

The Board refers the issues of entitlement to service 
connection for a skin disorder, prostate cancer, and exposure 
to certain herbicide agents to the RO in light of the fact 
that these claims are not jurisdictionally ripe for Board 
adjudication at this time.

 
FINDINGS OF FACT

1.  For the period from February 6, 2002, to August 8, 2004, 
the veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas.
 
2.  Since August 9, 2004, the veteran's PTSD has been 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from February 6, 2002 to August 8, 2004, 
the veteran met the criteria for a 70 percent rating for 
PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2005).
 
2.  Since August 9, 2004, the veteran has met the criteria 
for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in February 2004 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the April 2004 statement of the case (SOC).

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the appellant was not provided advance notice 
addressing how an effective date would be assigned if the 
claim was allowed in part as is the situation in this case.  
The Board finds, however, that the appellant was not 
prejudiced because, in this case, this decision assigns a 
70 percent evaluation from the earliest possible effective 
date in light of the effective date from which service 
connection was assigned.  Given this fact, the Board finds 
any notice error to be harmless.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the September 
2003 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The identified VA and 
private treatment records were obtained, the veteran has been 
afforded a VA examination, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

The Claim

The veteran contends that his PTSD has been manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  The Board agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a September 2003 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective 
February 6, 2002.   That 30 percent disability evaluation has 
remained in effect to the present time.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.  

A higher, 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, then a 70 
percent evaluation is in order.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

With the above criteria in mind, the Board notes that the 
record since February 6, 2002 includes a VA examination, a 
Social Survey, VA treatment records (for both a month-long 
hospitalization for PTSD as well as outpatient treatment), 
Vet Center, and private treatment records.

A review of a VA examination conducted in August 2003; a 
review of a Social Survey completed in July 2003; a review of 
VA outpatient treatment records from March 2002 to April 
2004; a review of inpatient PTSD treatment records from 
August to September 2004; a review of Vet Center records from 
September 2003 to September 2004; and a review of private 
treatment records prepared by Veterans Outreach Center, Inc., 
in Rochester, New York, in April 2003, reveals patient 
reports and clinical observations of multiple suicidal 
ideations.  Further, they reflect a  difficulty in adapting 
to stressful circumstances to specifically include  an 
inability to keep a job for more than a brief period of 
time.  The veteran also shows signs of obsessional rituals; 
disfluent speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; and an inability to establish 
and maintain effective relationships.  It was repeatedly 
opined that his symptoms were consistent with PTSD.  The 
veteran's Global Assessment of Functioning (GAF) scores 
ranged from 41 to 64.

The Board notes that while the August 2003 VA examination 
listed the veteran's GAF score as 52, and while VA treatment 
records from June and October 2003 listed the GAF scores as 
64 and 50, respectively, the Board assigns greater credence 
to the August and September 2004 multiple GAF scores of 41 
because these scores were provided in the context of a 
comprehensive assessment of the degree of disability due to 
service-connected PTSD during his inpatient VA 
hospitalization.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 41 and 50 
reflects the presence of "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)."  A GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)." A GAF score of between 61 and 70 indicates 
that the veteran has "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within in the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationship."  

The Board finds that prior to August 9, 2004, the veteran's 
overall disability picture included numerous reports of 
suicidal ideations and a difficulty adapting to stressful 
circumstances which occurred at work.  Such signs support the 
conclusion that PTSD is manifested by adverse symptomatology 
that equates to occupational and social impairment, with 
deficiencies in most areas.  Accordingly, the Board 
concludes, with resolution of reasonable doubt in the 
veteran's favor, that between February 6, 2002, and August 8, 
2004 the evidence supports a finding that his impairment is 
best approximated by the criteria for the 70 percent rating, 
but no more.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, the criteria for a 100 percent rating require 
total occupational and social impairment.  While the veteran 
does not show evidence that PTSD causes a gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; or grossly inappropriate behavior, it is 
clear that from August 9, 2004, PTSD has prevented the 
veteran from working.  
 
In this regard, on August 9, 2004, the veteran was admitted 
to a VA Medical Center for severe PTSD.  He presented with 
intrusive thoughts, nightmares, difficulty sleeping, waves of 
depression, hypervigilence, and chronic fleeting suicidal 
ideation.  The examiner opined that this disorder rendered 
the appellant unemployed.  Similar findings were presented on 
August 31, 2004.  As such, the Board finds that a 100 percent 
schedular evaluation is in order for PTSD from August 9, 
2004.
 
 



ORDER

For the period between February 6, 2002 and August 8, 2004, a 
70 percent disability rating for PTSD is warranted, subject 
to the laws and regulations governing the award of monetary 
benefits.

For the period since August 9, 2004, a 100 percent disability 
rating for PTSD is warranted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


